 



Exhibit 10.2
AGCO CORPORATION
EXECUTIVE NONQUALIFIED PENSION PLAN
EFFECTIVE AS OF JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    2  
1.1 Accrual Factor
    2  
1.2 Accrued Benefit
    2  
1.3 Actuarial Equivalent
    2  
1.4 Administrative Committee
    2  
1.5 Affiliate
    2  
1.6 Base Salary
    2  
1.7 Benefit Commencement Date
    2  
1.8 Board
    3  
1.9 Change in Control
    3  
1.10 Code
    3  
1.11 Company
    3  
1.12 Death Benefit
    3  
1.13 Effective Date
    3  
1.14 Eligible Employee
    3  
1.15 Employment Commencement Date
    3  
1.16 ERISA
    3  
1.17 Final Earnings
    3  
1.18 Interest
    4  
1.19 Joint and 50% Survivor Annuity
    4  
1.20 Normal Retirement Age
    4  
1.21 Normal Retirement Benefit
    4  
1.22 Participant
    4  
1.23 Participating Company
    4  
1.24 Plan
    4  
1.25 Plan Year
    4  
1.26 Savings Plan Benefit
    4  
1.27 Separation from Service
    4  
1.28 Social Security Benefit
    5  
1.29 Surviving Spouse
    5  
1.30 Trust or Trust Agreement
    5  
1.31 Trustee
    5  
1.32 Trust Fund
    5  
1.33 Years of Credited Service
    5  
ARTICLE II ELIGIBILITY
    5  
2.1 Selection of Participants
    5  
2.2 Removal from Active Participation
    5  
ARTICLE III BENEFITS
    6  
3.1 Benefit Amount
    6  
3.2 Payment of Benefit
    6  
3.3 Change in Control
    7  
3.4 Death Benefit
    7  

i



--------------------------------------------------------------------------------



 



              Page  
ARTICLE IV CLAIMS
    7  
4.1 Claims Procedure
    7  
4.2 Claims Review Procedure
    8  
ARTICLE V SOURCE OF FUNDS TRUST
    9  
5.1 Source of Funds
    9  
5.2 Trust
    9  
ARTICLE VI ADMINISTRATIVE COMMITTEE
    10  
6.1 Action
    10  
6.2 Rights and Duties
    10  
6.3 Compensation, Indemnity and Liability
    10  
6.4 Taxes
    11  
ARTICLE VII AMENDMENT AND TERMINATION
    11  
7.1 Amendments
    11  
7.2 Termination of Plan
    11  
ARTICLE VIII MISCELLANEOUS
    11  
8.1 Taxation
    11  
8.2 No Employment Contract
    12  
8.3 Headings
    12  
8.4 Gender and Number
    12  
8.5 Assignment of Benefits
    12  
8.6 Legally Incompetent
    12  
8.7 Governing Law
    12  
SCHEDULE A PARTICIPANTS
    13  

ii



--------------------------------------------------------------------------------



 



AGCO CORPORATION
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     Effective as of January 1, 2005, AGCO Corporation, a corporation duly
organized and existing under the laws of the State of Delaware (the “Company”),
hereby adopts the AGCO Corporation Executive Nonqualified Pension Plan (the
“Plan”), which is intended to be a continuation of and amendment and restatement
of the AGCO Corporation Supplemental Executive Retirement Plan to bring the Plan
into good faith compliance with Code Section 409A and rename the Plan which was
originally effective as of April 1, 2000.
BACKGROUND AND PURPOSE
     A. General Purpose The primary purpose of the Plan is to provide additional
retirement income to a select group of management personnel of the Company and
its affiliates that adopt the Plan as participating companies.
     B. Type of Plan The Plan is intended to constitute a non-qualified deferred
compensation plan that complies with the provisions of Code Section 409A and an
unfunded, nonqualified deferred compensation plan that benefits certain
designated employees who are within a select group of key management or highly
compensated employees within the meaning of Title I of ERISA.
STATEMENT OF AGREEMENT
     To establish the Plan with the purposes and goals as hereinabove described,
the Company hereby sets forth the terms and provisions as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     For purposes of the Plan, the following terms, when used with an initial
capital letter, shall have the meaning set forth below unless a different
meaning plainly is required by the context.
     1.1 Accrual Factor shall mean, with respect to a Participant, the annual
factor used to determine the Participant’s Accrued Benefit, which is equal to
the product of (i) 3% multiplied by (ii) a fraction, the numerator of which is
20 and the denominator of which is the number of full and partial 12-month
periods between his Employment Commencement Date and the date on which he will
attain his Normal Retirement Age. In no event shall a Participant’s Accrual
Factor exceed 3%.
     1.2 Accrued Benefit shall mean, with respect to a Participant and as of any
date it is determined, an annual amount, payable for the life of the Participant
up to a maximum of 10 years, which is equal to (i) the Participant’s Final
Earnings, multiplied by (ii) the Participant’s Years of Credited Service,
multiplied by (iii) the Participant’s Accrual Factor, and reduced by (iv) the
Participant’s Social Security Benefit and Savings Plan Benefit; provided,
however, that the maximum Accrued Benefit attainable hereunder shall be equal to
60% of the Participant’s Final Earnings, subject to reduction by the
Participant’s Social Security Benefit and Savings Plan Benefit.
     1.3 Actuarial Equivalent shall mean an amount of equivalent value based on
the applicable mortality rate in effect under the GAM 1983 mortality table and
an effective annual interest rate of 7% compounded annually.
     1.4 Administrative Committee shall mean a committee appointed by the Board,
which shall act on behalf of the Company to administer the Plan. From time to
time, the Board may appoint other members of such Administrative Committee in
addition to, or in lieu of; the individuals holding said titles.
     1.5 Affiliate shall mean (i) any corporation or other entity that is
required to be aggregated with the Company under Code Sections 414(b), (c), (m),
(o) or 409A, and (ii) any other entity in which the Company has an ownership
interest and which the Company designates as an Affiliate for purposes of the
Plan.
     1.6 Base Salary shall mean, with respect to a Participant for a calendar
year, the Participant’s regular base salary amount paid to him during such
calendar year, plus any amounts of base salary that the Participant may have
elected to defer under the terms of any Code Section 401(k) or 125 plan or any
nonqualified deferred compensation plan maintained by the Company or an
Affiliate, but excluding bonuses, incentive compensation, expense reimbursements
and the value of any fringe benefits.
     1.7 Benefit Commencement Date shall mean, with respect to a Participant,
the first day of the month coinciding with or immediately following the date
that the Participant experiences a Separation from Service on or after the date
on which he becomes eligible to receive a Normal Retirement Benefit under the
Plan.

2



--------------------------------------------------------------------------------



 



     1.8 Board shall mean the Board of Directors of the Company.
     1.9 Change in Control shall mean any one of the following:
          (a) The acquisition by any person (as such term is used in Sections
13(d) and 14(d)(2) of the Securities and Exchange Act of 1934, as amended),
together with affiliates and associates of such person, whether by purchase,
tender offer, exchange, reclassification, recapitalization, merger or otherwise,
of a sufficient number of shares of the voting securities of the Company to
first provide such person with 50% or more of the combined voting power of the
Company’s then outstanding voting securities; or
          (b) The cessation, for any reason during any period of 2 consecutive
years, of individuals who at the beginning of such period constitute the Board,
to constitute at least a majority thereof, unless the election of each director
who was not a director at the beginning of such period has been approved in
advance by a majority of the continuing directors then in office; or
          (c) The sale by the Company, in one transaction or a series of related
transactions, whether in liquidation, dissolution or otherwise, of assets or
earning power aggregating more than 50% of the assets or earning power of the
Company and its subsidiaries (taken as a whole) to any other entity or entities.
     1.10 Code shall mean the Internal Revenue Code of 1986, as amended.
     1.11 Company shall mean AGCO Corporation, a Delaware corporation with its
principal place of business in Duluth, Georgia.
     1.12 Death Benefit shall mean the amount payable to a deceased
Participant’s Surviving Spouse, as determined pursuant to the terms of
Section 3.4.
     1.13 Effective Date shall mean January 1, 2005, the date as of which this
amended and restated Plan shall be effective.
     1.14 Eligible Employee shall mean any individual who, as determined by the
Board in its sole discretion, is a member of a select group of highly
compensated or key management employees of the Company.
     1.15 Employment Commencement Date shall mean, with respect to a
Participant, the date on which such Participant first performs services for the
Company or an Affiliate.
     1.16 ERISA shall mean the Employee Retirement Income Security Act of 1974,
as amended.
     1.17 Final Earnings shall mean, for a Participant, his Base Salary for the
most recent, full calendar year ending on or immediately before the date his
employment with the Company and all Affiliates terminates, or he is removed from
active participation in the Plan pursuant to Section 2.2 hereof.

3



--------------------------------------------------------------------------------



 



     1.18 Interest shall mean the prime rate of interest published in the Wall
Street Journal as of the last business day of the month compounded monthly.
     1.19 Joint and 50% Survivor Annuity shall mean a monthly retirement benefit
payable during the Participant’s lifetime, with 50% of the Participant’s monthly
benefit amount continuing after his death to his Surviving Spouse (if she
survives him) for such Surviving Spouse’s remaining lifetime. Payments shall
cease with the payment due on the first day of the month in which occurs the
later of the Participant’s death or his Surviving Spouse’s death.
     1.20 Normal Retirement Age shall mean age 65.
     1.21 Normal Retirement Benefit shall mean the amount payable to a
Participant, as determined pursuant to the terms of Section 3.1(a).
     1.22 Participant shall mean any individual who has been admitted to
participation in the Plan pursuant to the provisions of Article II.
     1.23 Plan shall mean the AGCO Corporation Executive Nonqualified Pension
Plan, as contained herein and all amendments hereto.
     1.24 Plan Year shall mean the 12-consecutive-month period ending on
December 31 of each year.
     1.25 Savings Plan Benefit shall mean the Actuarial Equivalent of a
Participant’s accrued benefit attributable to employer matching contributions
and earnings thereon under the AGCO Corporation 401(k) Savings Plan, calculated
as if such benefit was payable in the form of a single life annuity for the
Participant’s lifetime. The Participant’s Savings Plan Benefit shall also
include the Actuarial Equivalent of (i) all amounts attributable to employer
contributions and earnings thereon credited to the Participant’s account under
any nonqualified deferred compensation plan maintained by the Company or an
Affiliate, and (ii) any benefits attributable to contributions made by the
Company or any Affiliate under any retirement plan established under the laws of
any foreign country (excluding any foreign retirement plan described in
Section 1.28).
     1.26 Separation from Service means the date as of which a Participant dies,
retires, or otherwise terminates employment with the Company. A Participant
shall not be treated as having a Separation from Service while the Participant
is on military leave, sick leave, or other bona fide leave of absence if the
period does not exceed six months or, if longer, so long as the individual’s
right to reemployment is provided either by statute or contract. Whether a
termination of employment has occurred will be determined based on the facts and
circumstances and in accordance with the guidance under Code Section 409A.
     1.27 Social Security Benefit shall mean, for a Participant, the maximum
annual primary Social Security retirement benefit amount that, under the law as
in effect as of the Participant’s Benefit Commencement Date, could be payable to
him (regardless of his actual Social Security compensation amounts) at such
date. A Participant’s Social Security benefit shall also include any retirement
benefits payable to the Participant under any similar retirement program of any
foreign country.

4



--------------------------------------------------------------------------------



 



     1.28 Surviving Spouse shall mean, with respect to a Participant, the person
who is treated as married to such Participant under the laws of the state in
which the Participant resides. The determination of a Participant’s Surviving
Spouse shall be made as of the date of such Participant’s death.
     1.29 Trust or Trust Agreement shall mean the separate agreement or
agreements between the Company and the Trustee governing the creation of the
Trust Fund, and all amendments thereto.
     1.30 Trustee shall mean the party or parties so designated from time to
time pursuant to the terms of the Trust Agreement.
     1.31 Trust Fund shall mean the total amount of cash and other property held
by the Trustee (or any nominee thereof) at any time under the Trust Agreement.
     1.32 Years of Credited Service shall mean, with respect to a Participant,
the number of 12- month periods during which such Participant is continuously
employed by the Company or an Affiliate, commencing on the later of (A) June 20,
1990, or (B) the Participant’s Employment Commencement Date. Years of Credited
Service shall be counted in whole and partial years with any partial year being
equal to a fraction, the numerator of which is the number of months of
employment completed in the partial year, and the denominator of which is 12.
ARTICLE II
ELIGIBILITY
     2.1 Selection of Participants. The Board, in its sole discretion, shall
designate which Eligible Employees shall become Participants in the Plan. The
Administrative Committee then shall set forth the name of each Participant on
Schedule A hereto. Notwithstanding anything herein to the contrary, all aspects
of the selection of Participants shall be in the sole discretion of the Board
and regardless of title, duties or any other factors, there shall be no
requirement whatsoever that any individual or group of individuals be allowed to
participate herein.
     2.2 Removal from Active Participation.
     The Board may at any time remove a Participant from active participation in
the Plan, such that he shall not be credited with additional years of Credited
Service and his Accrued Benefit shall not continue to increase.

5



--------------------------------------------------------------------------------



 



ARTICLE III
BENEFITS
     3.1 Benefit Amount.
          (a) Normal Retirement Benefit. Upon a Participant’s Separation from
Service on or after he attains Normal Retirement Age and for a reason other than
his death, the Participant shall be entitled to a Normal Retirement Benefit in
an amount equal to his Accrued Benefit determined as of the date his employment
so terminates.
          (b) Termination Before Normal Retirement Date. Except as provided in
Section 3.3, upon a Participant’s Separation from Service before his Normal
Retirement Date for any reason, neither the Participant nor his Surviving Spouse
(if any) shall be entitled to any benefit or payment under the Plan.
     3.2 Payment of Benefit.
          (a) Commencement and Timing. A Participant’s Normal Retirement Benefit
determined under Section 3.1 shall commence as of the beginning of the seventh
(7th) month following his Benefit Commencement Date, other than a Benefit
Commencement Date by reason of the Participant’s death. Notwithstanding anything
in the Plan to the contrary, during the period between the Participant’s Benefit
Commencement Date and the date on which payments begin under this Section 3.2,
the payments to which the Participant would be entitled during the six month
period following the Participant’s Separation from Service shall be accumulated
and paid to the Participant with Interest in a lump sum as of the beginning of
the seventh (7th) month. Monthly payments, if any, due under the terms of the
Plan shall be paid in the normal course after such six month delay. A
Participant’s Normal Retirement Benefit determined under Section 3.1 shall
commence as soon as practicable following his Benefit Commencement Date if such
Benefit Commencement Date occurs by reason of the Participant’s death.
          (b) Form of Payment for Retirement Benefit.
               (i) Normal Form of Payment. Except as provided in subsection
(ii) hereof, a Participant’s Normal Retirement Benefit or Early Retirement
Benefit shall be paid in a maximum of 120 monthly installments, with payments to
cease after the payment due for the month in which the Participant’s death
occurs.
               (ii) Optional Form of Payment. A Participant may irrevocably
elect, within thirty (30) days of becoming eligible to participate in the Plan,
to have his Normal Retirement Benefit paid in the form of a Joint and 50%
Survivor Annuity which shall be the Actuarial Equivalent of the Participant’s
Normal Retirement Benefit. If a Participant does not elect an optional form of
payment at the time he first becomes eligible to participate in the Plan, his
benefit shall be paid in the form described in subsection (i) unless, no later
than December 31, 2006, the Participant makes a one-time election at a time and
in a manner determined by the Administrative Committee to receive such benefit
in the form of a Joint and 50% Survivor Annuity permitted hereunder; provided
however that such election shall not cause a benefit to be paid in the 2006
calendar year or change the form or timing of a benefit paid in 2006.

6



--------------------------------------------------------------------------------



 



     3.3 Change in Control.
     In the event of a Change in Control of the Company, every Participant shall
become fully vested in the total amount of his Accrued Benefit determined as of
the date the Change in Control occurs. Following a Change in Control, when a
Participant terminates employment with the Company and all Affiliates, he shall
be entitled to a lump-sum payment that is the Actuarial Equivalent of his
Accrued Benefit, determined as of the date his employment so terminates,
adjusted to reflect the lump sum form of payment and commencement of the
Participant’s benefit prior to his Normal Retirement Age. Payments will commence
as of the beginning of the seventh (7th) month following the Participant’s
termination of employment. Notwithstanding anything in the Plan to the contrary,
during the period between the Participant’s termination of employment and the
date on which payments begin under this Section 3.3, the payments to which the
Participant would be entitled during the six month period following the
Participant’s termination of employment shall be accumulated and paid to the
Participant with Interest in a lump sum as of the beginning of the seventh (7th)
month. Monthly payments, if any, due under the terms of the Plan shall be paid
in the normal course after such six month delay. Notwithstanding anything in the
Plan to the contrary, if a Participant is receiving a Normal Retirement Benefit
in the form of a Joint and 50% Survivor Annuity under Section 3.2(b)(2) as of
the date a Change in Control occurs, the remaining portion of his Normal
Retirement Benefit shall be distributed immediately in a lump sum payment which
is the actuarial equivalent of such optional form of payment.
     3.4 Death Benefit.
     In the event a Participant (i) commences to receive benefits in the normal
form provided in Section 3.2(b)(i) but dies before he has received the entirety
of his Normal Retirement Benefit, (ii) continues in employment with the Company
after attaining his Normal Retirement Age but dies prior to commencing his
Normal Retirement Benefit, then the Participant’s Surviving Spouse shall be
entitled to a Death Benefit in an amount equal to 50% of the undistributed
balance of the Participant’s Normal Retirement Benefit as of the date of the
Participant’s death. Such Death Benefit shall be paid at the same time the
Participant would have received such benefits.
ARTICLE IV
CLAIMS
     4.1 Claims Procedure. Claims for benefits under the Plan may be filed with
the Administrative Committee. Written or electronic notice of the disposition of
a claim shall be furnished to the claimant within 90 days after the claim is
filed. If additional time (up to 90 days) is required by the Administrative
Committee to process the claim, written notice shall be provided to the claimant
within the initial 90-day period. In such event, written notice of the extension
shall be furnished to the claimant within the initial 30-day extension period.
Any extension notice shall indicate the special circumstances requiring an
extension of time and the date by which the Administrative Committee expects to
render a determination.

7



--------------------------------------------------------------------------------



 



     In the event the claim is denied in whole or in part, the notice shall set
forth in language calculated to be understood by the claimant:
          (i) the specific reason or reasons for the denial,
          (ii) specific reference to pertinent Plan provisions on which the
denial is based,
          (iii) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary, and
          (iv) a description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right, if
any, to bring a civil action under section 502(a) of the ERISA, following an
adverse benefit determination on review.
     4.2 Claims Review Procedure. Any Participant or beneficiary or
beneficiaries who has been denied a benefit by a decision of the Administrative
Committee pursuant to Section 4.1 shall be entitled to request the
Administrative Committee, to give further consideration to his or her claim by
filing a written application for review with the Administrative Committee no
later than 60 days after receipt of the written notification provided for in
Section 4.1. The claimant may submit written comments, documents, records, and
other information relating to the claim for benefits which will all be taken
into account during the review of the claim, whether or not such information was
submitted or considered in the initial benefit determination. The claimant shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the claimant’s
claim for benefits.
     Upon receiving such written application for review, the Administrative
Committee may schedule a hearing for purposes of reviewing the claimant’s claim,
which hearing shall take place not more than 30 days from the date on which the
Administrative Committee received such written application for review. All
claimants requesting a review of the decision denying their claim for benefits
may employ counsel for purposes of the hearing.
     Written or electronic notice of the disposition of a claim shall be
furnished to the claimant within 60 days after the application for review is
filed. If additional time (up to 60 days) is required by the Administrative
Committee to process the claim, written notice shall be provided to the claimant
within the initial 60-day period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Administrative Committee expects to render a determination.
          In the case of an adverse determination, the decision on review shall
include specific reasons for the decision, in a manner calculated to be
understood by the claimant, and specific references to the pertinent Plan
provisions on which the decision is based. The decision on review shall also
include:

8



--------------------------------------------------------------------------------



 



          (i) a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claimant’s claim for benefits, and
          (ii) a statement describing any voluntary appeal procedures offered by
the Plan, and a statement of the claimant’s right, if any, to bring an action
under Section 502(a) of ERISA.
ARTICLE V
SOURCE OF FUNDS TRUST
     5.1 Source of Funds.
     Except as provided in this Section and Section 5.2, the Company shall
provide the benefits described in the Plan from the general assets of the
Company. In any event, the Company ultimately shall have the obligation to pay
all benefits due to Participants and Surviving Spouses under the Plan. The
Company’s obligation to pay benefits under the Plan constitutes a mere promise
of the Company to pay such benefits, and a Participant or Surviving Spouse shall
be and remain no more than an unsecured, general creditor of the Company. As
described in this Article, the Company may establish a Trust and pay over funds
from time to time to such Trust. To the extent that funds in such Trust
allocable to the benefits payable under the Plan are sufficient, the Trust
assets shall be used to pay benefits under the Plan. If such Trust assets are
not sufficient to pay all benefits due under the Plan, then the Company shall
have the obligation, and the Participant or Surviving Spouse, who is due such
benefits, shall look to the Company to provide such benefits. The Administrative
Committee shall allocate the total liability to pay benefits under the Plan
among the Participating Companies in such manner and amount as the
Administrative Committee in its sole discretion deems appropriate to reflect the
benefits accrued by each Participating Company’s employees.
     5.2 Trust.
     The Company may transfer all or any portion of the funds necessary to fund
benefits accrued hereunder to the Trustee to be held and administered by the
Trustee pursuant to the terms of the Trust Agreement. To the extent provided in
the Trust Agreement, each transfer into the Trust Fund shall be irrevocable as
long as the Company has any liability or obligations under the Plan to pay
benefits, such that the Trust property is in no way subject to use by the
Company; provided, it is the intent of the Company that the assets held by the
Trust are and shall remain at all times subject to the claims of the general
creditors of the Company. No Participant or Surviving Spouse shall have any
interest in the assets held by the Trust or in the general assets of the Company
other than as a general, unsecured creditor. Accordingly, the Company shall not
grant a security interest in the assets held by the Trust in favor of the
Participants, Surviving Spouses or any creditor.

9



--------------------------------------------------------------------------------



 



ARTICLE VI
ADMINISTRATIVE COMMITTEE
     6.1 Action.
     Action of the Administrative Committee may be taken with or without a
meeting of committee members; provided, action shall be taken only upon the vote
or other affirmative expression of a majority of the committee members qualified
to vote with respect to such action. If a member of the Administrative Committee
is a Participant, he shall not participate in any decision which solely affects
his own benefit under the Plan. For purposes of administering the Plan, the
Administrative Committee shall choose a secretary who shall keep minutes of the
Administrative Committee’s proceedings and all records and documents pertaining
to the administration of the Plan. The secretary may execute any certificate or
any other written direction on behalf of the Administrative Committee.
     6.2 Rights and Duties.
     The Administrative Committee shall administer the Plan and shall have all
powers necessary to accomplish that purpose, including (but not limited to) the
following:
          (a) To construe, interpret and administer the Plan;
          (b) To make determinations required by the Plan, and to maintain
records regarding Participants and Surviving Spouses’ benefits hereunder;
          (c) To compute and certify to the Company the amount and kinds of
benefits payable to Participants and Surviving Spouses and to determine the time
and manner in which such benefits are to be paid;
          (d) To authorize all disbursements by the Company pursuant to the
Plan;
          (e) To maintain all the necessary records of the administration of the
Plan;
          (f) To make and publish such rules for the regulation of the Plan as
are not inconsistent with the terms hereof
          (g) To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder;
          (h) To hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan.
The Administrative Committee shall have the exclusive right to construe and to
interpret the Plan, to decide all questions of eligibility for benefits and to
determine the amount of such benefits, and its decisions on such matters are
final and conclusive on all parties.
     6.3 Compensation, Indemnity and Liability.
     The Administrative Committee and its members shall serve as such without
bond and without compensation for services hereunder. All expenses of the
Administrative Committee

10



--------------------------------------------------------------------------------



 



shall be paid by the Company. No member of the Administrative Committee shall be
liable for any act or omission of any other member of the Administrative
Committee, nor for any act or omission on his own part, excepting his own
willful misconduct. The Company shall indemnify and hold harmless the
Administrative Committee and each member thereof against any and all expenses
and liabilities, including reasonable legal fees and expenses, arising out of
his membership on the Administrative Committee, excepting only expenses and
liabilities arising out of his own willful misconduct.
     6.4 Taxes.
     A Participant’s or Designated Beneficiary’s Accrued Benefit hereunder shall
be adjusted by (1) the amount necessary to pay the tax due under the Federal
Insurance Contributions Act with respect to the Accrued Benefit determined upon
the Participant’s Normal Retirement Date (or such other appropriate “resolution
date” as defined under Treasury Regulation Section 31.3121(v)-2) and (2) the
amount estimated to pay the Federal and State income tax withholding liability
due on the amount paid in subsection (1). This adjustment shall occur as of the
first of the month following written notification to the Participant of the tax
owed.
ARTICLE VII
AMENDMENT AND TERMINATION
     7.1 Amendments.
     The Board shall have the right to amend the Plan in whole or in part at any
time and from time to time. An amendment to the Plan may modify its terms in any
respect whatsoever (including freezing future benefit accruals); provided, no
amendment may decrease the level of a Participant’s benefit or adversely affect
a Participant’s or Surviving Spouse’s rights to benefits that already have
accrued.
     7.2 Termination of Plan.
     The Board shall each have the right to terminate the Plan at any time, for
any reason. If the Plan is terminated, each Participant’s benefit under the Plan
will be frozen and will be paid under the condition, at the time and in the
form, specified under the terms of the Plan. Termination of the Plan shall be
binding on all Participants and Surviving Spouses.
ARTICLE VIII
MISCELLANEOUS
     8.1 Taxation.
     It is the intention of the Company that the benefits payable hereunder
shall not be deductible by the Company nor taxable for federal income tax
purposes to Participants and Surviving Spouses until such benefits are paid by
the Company, or by the Trust, as the case may be, to such Participants and
Surviving Spouses. When such benefits are so paid, it is the intention of the
Company that they shall be deductible by the Company under Code Section 162.

11



--------------------------------------------------------------------------------



 



     8.2 No Employment Contract.
     Nothing herein contained is intended to be nor shall be construed as
constituting a contract arrangement between the Company and any Participant to
the effect that the Participant will be employed by the Company for any specific
period of time.
     8.3 Headings.
     The headings of the various articles and sections in the Plan are solely
for convenience and shall not be relied upon in construing any provisions
hereof. Any reference to a section shall refer to a section of the Plan unless
specified otherwise.
     8.4 Gender and Number.
     Use of any gender in the Plan will be deemed to include all genders when
appropriate, and use of the singular number will be deemed to include the plural
when appropriate, and vice versa in each instance.
     8.5 Assignment of Benefits. The right of a Participant or any other person
to receive payments under the Plan shall not be assigned, transferred, pledged
or encumbered, except by will or by the laws of descent and distribution and
then only to the extent permitted under the terms of the Plan.
     8.6 Legally Incompetent.
     The Administrative Committee, in its sole discretion, may direct that
payment be made to an incompetent or disabled person, whether because of
minority or mental or physical disability, to the guardian of such person or to
the person having custody of such person, without further liability on the part
of the Administrative Committee, the Company or any Affiliate for the amount of
such payment to the person on whose account such payment is made.
     8.7 Governing Law.
     The Plan shall be construed, administered and governed in all respects in
accordance with applicable federal law and, to the extent not preempted by
federal law, in accordance with the laws of the State of Georgia. If any
provisions of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective.
     IN WITNESS WHEREOF, the Company has caused the Plan to be executed by its
duly authorized officer as of the day and year first above written.
AGCO CORPORATION

             
By:
  /s/ Stephen D. Lupton         
 
 
 
       
 
           
Title:
  Senior Vice President Corporate Development and General Counsel         
 
           

12



--------------------------------------------------------------------------------



 



SCHEDULE A
PARTICIPANTS

13